DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Pursuant to the applicant’s response filed 14 March 2022, the amendments to the claims have been entered into the application.  By this amendment, no claims have been cancelled, claim 14 has been added, and claims 1-14 are currently pending in the application.  The priority objections for the claims have been overcome by the amendments and are hereby withdrawn.  Based on the priority of the claims, the section 103 rejections have been overcome and are hereby withdrawn.  The double patenting rejections have not been addressed and are presented below as requested.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 28 September 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos.:
9,631,907	9,835,423	9,885,551	9,921,219	10,145,662	10,234,253
10,254,096	10,352,670	10,900,760	10,907,944	11,047,661	11,047,662
11,047,664	11,079,209	11,092,413	11,300,393
in view of U.S. Pre-Grant Publication 2012/0180688 by Padgett (Padgett).  The issued patents contain similar claimed subject matter with minor exceptions that are found in the prior art reference by Padgett.
Claim(s) 1-14 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos.:
14/748,880	15/891,602	16/130,387	17/000,757
in view of Padgett.  The copending applications contain similar claimed subject matter with minor exceptions that are found in the prior art reference by Padgett. 
This is a provisional nonstatutory double patenting rejection.
Due to the large number of copending applications, the applicant’s assistance is requested by the examiner to determine other potential double patenting conflicts and provide terminal disclaimers as necessary to overcome such rejections in order to expedite prosecution of the application.
Response to Arguments
The amendments to the claims have overcome the priority objections and section 103 rejections previously noted that are hereby withdrawn.  The applicant has not addressed the double patenting rejections that have been provided above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641